 

   
 
 

: 4

oS
UNITED STATES DISTRICT COURT us a
SOUTHERN DISTRICT OF NEW YORK fie

EAST SPLENDOR CO., LTD.,

 

 

Civil Action No.: 1:19-cv-1789

Plaintiff,
Hon. George B. Daniel
- against -
FRAGMENTS HOLDING LLC,
Defendant.

nonanae--X
Upon all the papers submitted in this action, including the Declaration of Fei “Frank” Lin,

 

in support of Plaintiff’s unopposed motion for summary judgment, and all exhibits therein, dated
November 8, 2019, and upon defendants’ default for failure to retain counsel as required by
virtue of defendant’s status as a corporation, it is hereby

ADJUDGED that plaintiff East Splendor Co., Ltd. recover of defendant Fragments
Holding LLC the principal sum of $338,961.14, with interest thereon at 9% per year, and that
plaintiff have execution therefor.

9 OF te
ENTERED, MAR 2 0 Zasy

Barer b, Dorrks
gf

 

1 of 1

 
